Name: Commission Regulation (EC) No 1431/2002 of 2 August 2002 altering the export refunds on beef
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|32002R1431Commission Regulation (EC) No 1431/2002 of 2 August 2002 altering the export refunds on beef Official Journal L 206 , 03/08/2002 P. 0015 - 0015Commission Regulation (EC) No 1431/2002of 2 August 2002altering the export refunds on beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 33(12) thereof,Whereas:(1) The export refunds on beef were fixed by Commission Regulation (EC) No 934/2002(3).(2) The negotiations on the adoption of additional concessions, held within the framework of the Europe Agreements between the European Community and the associated Central and Eastern European Countries, aim in particular to liberalise trade in products covered by the common organisation of the market in beef and veal. Hungary should be removed from the list of destinations giving rise to the grant of a refund.(3) The export refunds must be amended as a result,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 934/2002 is amended as follows:1. Article 4 is replaced by: "Article 4The fact that no refund has been fixed for exports to Estonia, Lithuania, Latvia and Hungary shall not be considered to mean that there is a differentiated refund."2. Destinations B00 and B03 are replaced by: "B00: all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Estonia, Lithuania, Latvia and Hungary.B03: Ceuta, Melilla, Iceland, Norway, Faroe Islands, Andorra, Gibraltar, Vatican City, Poland, Czech Republic, Slovakia, Romania, Bulgaria, Albania, Slovenia, Croatia, Bosnia and Herzegovina, Yugoslavia, Former Yugoslav Republic of Macedonia, the communes of Livigno and Campione d'Italia, Helgoland, Greenland, Cyprus, stores and provisions (destinations referred to in Articles 36 and 45 and, if appropriate, in Article 44 of Commission Regulation (EC) No 800/1999, as amended (OJ L 102, 17.4.1999, p. 11))."Article 2This Regulation shall enter into force on 6 August 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 144, 1.6.2002, p. 25.